Case 4:18-cv-00442-ALM-CMC Document 113 Filed 03/12/20 Page 1 of 1 PageID #: 5584



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     Edward Butowsky,

          Plaintiff,

     v.                                                 Case No. 4:18-cv-442-ALM-CMC

     David Folkenflik, et al.,

          Defendants


                                             ORDER

              The Plaintiff’s UNOPPOSED MOTION TO EXCEED PAGE LIMIT is now before the
 .
     Court. The Court, having reviewed the motion and noting it is unopposed, is of the opinion

     the motion (Dkt. # 112) should be GRANTED. It is

              ORDERED that Plaintiff is permitted to file the PLAINTIFF’S RESPONSE IN

     OPPOSITION TO DEFENDANTS’ MOTION FOR SANCTIONS (Dkt. # 110) as currently

     written. It is further

              ORDERED that Defendant are permitted to file a reply of not more than ten

     pages.
              SIGNED this 12th day of March, 2020.




                                                      ____________________________________
                                                      CAROLINE M. CRAVEN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -1-
